Filed 8/17/21 In re T.L. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re T.L., a Person Coming                                    2d Juv. No. B306395
Under the Juvenile Court Law.                                (Super. Ct. No. MJ23056)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

T.L.,

     Defendant and Appellant.



      In 2017, the juvenile court adjudged T.L. a ward of the
court for an offense committed when he was 11 years old.
Effective January 1, 2019, Senate Bill No. 439 (SB 439) amended
Welfare and Institutions Code section 6021 to eliminate juvenile


        All statutory references are to the Welfare and
         1

Institutions Code unless otherwise stated.
court jurisdiction over minors who were under age 12 at the time
they committed certain offenses. T.L.’s offense is among those
offenses.
      T.L. moved to dismiss his wardship petition under section
602. The juvenile court denied the motion, finding SB 439 did
not apply retroactively to T.L. because his judgment became final
before the amended statute’s operative date of January 1, 2019.
      T.L. contends his juvenile adjudication was not final as of
January 1, 2019 because he remained on probation when SB 439
went into effect. He is incorrect. SB 439 terminated the juvenile
court’s jurisdiction over T.L. by operation of law on January 1,
2019. (See In re David C. (2020) 53 Cal.App.5th 514, 520-521
(David C.).) When that occurred, T.L.’s probation also ended. In
the absence of a remaining probationary period, T.L.’s reliance
upon People v. McKenzie (2020) 9 Cal.5th 40 (McKenzie) is
misplaced. We affirm.
                  PROCEDURAL BACKGROUND2
      On July 2, 2015, the Placer County District Attorney filed a
section 602 wardship petition alleging that 11-year-old T.L. came
within the juvenile court’s jurisdiction after he committed a
criminal offense. T.L. admitted the offense and the matter was
transferred to Los Angeles County for disposition.
      On November 15, 2017, the juvenile court declared T.L. a
ward of the court, found the offense to be a misdemeanor and
placed him home on probation.
      As noted above, SB 439 went into effect on January 1, 2019.
Notwithstanding the juvenile court’s lack of continuing

      2We dispense with a factual statement because the facts
underlying the offense are not relevant to the issues on appeal.
(See David C., supra, 53 Cal.App.5th at p. 517, fn. 1.)


                                2
jurisdiction over T.L. as of that date, the People filed a probation
violation petition on August 14, 2019. T.L. admitted count 2 of
that petition. On August 29, 2019, the juvenile court sustained
the petition, terminated probation and ordered T.L. detained in
juvenile hall pending suitable placement. No appeal was filed
and the SB 439 issue was not raised.
       A second probation violation petition was filed on December
24, 2019 and later dismissed. The People filed a third petition on
March 20, 2020. A bench warrant issued and T.L. self-
surrendered on April 9, 2020.
       On April 13, 2020, T.L. moved to dismiss the section 602
petition for lack of jurisdiction. He also filed a motion to modify
and dismiss the section 602 petition pursuant to sections 778 and
782.
       The juvenile court denied T.L.’s motion to dismiss the
petition for lack of jurisdiction. After T.L. admitted counts 1 and
2 of the third probation violation petition, the court terminated
the suitable placement order and placed him home on probation.
His motion to modify and dismiss the section 602 petition
pursuant to sections 778 and 782 was taken off calendar as moot.
                            DISCUSSION
       T.L. was 11 when he committed the 2015 offense. At that
time, the juvenile court had jurisdiction of “any person who is
under 18 years of age when he or she violates any law of this
state . . . .” (Former § 602, subd. (a); David C., supra, 53
Cal.App.5th at p. 518.) SB 439 amended section 602 to provide,
with exceptions inapplicable here, that a minor is not within the




                                 3
juvenile court’s jurisdiction if under 12 years of age at the time of
the offense.3 (§ 602, subd. (a); David C., at p. 518.)
        T.L. argues that the change in section 602 was necessarily
incorporated into his plea agreement, thereby nullifying the plea.
It is true that changes in the law “apply even to a defendant who
entered into a plea agreement,” but only “if the Legislature
intended the change to apply to that defendant.” (People v King
(2020) 52 Cal.App.5th 783, 793.) Thus, even if T.L.’s admission to
the offense qualified as a negotiated plea agreement, he still must
establish that the Legislature intended SB 439 to apply
retroactively to his case. He has not met this burden.
        In In re Estrada (1965) 63 Cal.2d 740, our Supreme Court
held that “[w]hen the Legislature amends a statute so as to
lessen the punishment it has obviously expressly determined that
its former penalty was too severe and that a lighter punishment
is proper . . . . It is an inevitable inference that the Legislature
must have intended that the new statute imposing the new
lighter penalty now deemed to be sufficient should apply to every
case to which it constitutionally could apply.” (Id. at p. 745.)
This “Estrada rule rests on an inference that, in the absence of
contrary indications, a legislative body ordinarily intends for
ameliorative changes to the criminal law to extend as broadly as
possible, distinguishing only as necessary between sentences that
are final and sentences that are not.” (People v. Conley (2016) 63
Cal.4th 646, 657; see People v. Esquivel (2021) 11 Cal.5th 671,
676 (Esquivel); David C., supra, 53 Cal.App.5th at p. 519.)


      3 Section 602’s ameliorative provisions are not applicable to
murder and rape, sodomy, oral copulation or sexual penetration
by force, violence, duress, menace, or fear of immediate and
unlawful bodily injury. (Id., subd. (b).)


                                 4
       Estrada involved the reduction in punishment for a specific
offense. (See People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 308 (Lara).) In Lara, the Supreme Court applied the same
rule to a specific class of individuals, namely juvenile offenders.
(Id. at p. 308.) The Court determined Estrada retroactivity was
applicable because “[t]he possibility of being treated as a juvenile
in juvenile court -- where rehabilitation is the goal -- rather than
being tried and sentenced as an adult can result in dramatically
different and more lenient treatment” for that juvenile class.
(Lara, at p. 303.) Accordingly, Lara applied the new law
(Proposition 57) retroactively to every juvenile charged in adult
court whose judgment was not final at the time Proposition 57
went into effect. (Id. at pp. 303-304.)
       The parties agree SB 439 confers a potentially ameliorative
benefit to a specified class of individuals, i.e., minors who
committed certain criminal offenses while under the age of 12. In
a factually similar case, David C. concluded SB 439 applies
retroactively to nonfinal judgments based on Estrada and Lara.
(David C., supra, 53 Cal.App.5th at pp. 519-520.) Since the
minor did not appeal the dispositional order declaring him a ward
of the court, his judgment became final when the time to appeal
that order expired. (Id. at p. 520.) The court explained:
“Nothing in the plain language of section 602, as amended by
Senate Bill No. 439, or the legislative materials related to the
amendment, suggests the Legislature intended to annul charges
that were adjudicated, and wardship determinations that were
made and became final judgments, before the statutory
amendment went into effect. Accordingly, [the] minor was not
entitled to have the original charges and wardship determination
dismissed.” (Ibid.)




                                 5
        Here, T.L. admitted the offense alleged in the section 602
petition and did not appeal the November 15, 2017 dispositional
order. As a result, his wardship determination was final by the
time SB 439’s amendment to section 602 went into effect on
January 1, 2019. (See David C., supra, 53 Cal.App.5th at pp.
519-520.) In the absence of a nonfinal judgment or appealable
order, T.L. was not entitled to retroactive application of SB 439
and dismissal of his petition and wardship determination.
(David C., at p. 520.)
        We are not persuaded that People v McKenzie (2020)
9 Cal.5th 40 (McKenzie) compels a different result. In that case,
the Supreme Court considered “whether a convicted [adult]
defendant who is placed on probation after imposition of sentence
is suspended, and who does not timely appeal from the order
granting probation, may take advantage of ameliorative statutory
amendments that take effect during a later appeal from a
judgment revoking probation and imposing sentence.” (Id. at
p. 43.) Although the time to appeal the order granting probation
had lapsed, the Court determined the ameliorative statutory
amendments applied retroactively because “when the revisions to
[those amendments] took effect, defendant's ‘“criminal proceeding
. . . ha[d] not yet reached final disposition in the highest court
authorized to review it.”’ [Citations.]” (Id. at p. 45.)
        The Court noted that the trial court’s jurisdiction to impose
a final judgment in a criminal action continues into and
throughout a period of probation. Such jurisdiction expires only
when the probation period ends. (McKenzie, supra, 9 Cal.5th at
p. 47.) The defendant in McKenzie did not raise trial error but
did challenge the subsequent revocation of his probation and
imposition of sentence. The Court determined the defendant’s




                                 6
“failure to file . . . a direct appeal does not preclude him from
taking advantage of ameliorative amendments that took effect
while he was appealing from the subsequent revocation of his
probation and imposition of sentence.” (Id. at p. 50.)
       Most recently, in Esquivel, supra, 11 Cal.5th 671, the
Supreme Court reaffirmed McKenzie’s holding that “[a] case in
which a defendant is placed on probation with imposition of
sentence suspended is not yet final for this purpose if the
defendant may still timely obtain direct review of an order
revoking probation and imposing sentence.” (Id. at p. 673.) The
Court then extended this rule to “a case in which a defendant is
placed on probation with execution of an imposed state prison
sentence suspended.” (Id. at p. 673.) The Court held that such a
case “is not yet final . . . if the defendant may still timely obtain
direct review of an order revoking probation and causing the
state prison sentence to take effect.” (Ibid.)
       T.L. contends McKenzie does not apply to juvenile
proceedings. Even if we assume McKenzie does apply, it would
not warrant a reversal in this case. McKenzie applies when an
ameliorative amendment becomes effective while the defendant
may still timely seek review of an order revoking probation and
imposing sentence. Similarly, Esquivel applies when an
ameliorative amendment becomes effective while the defendant
may still timely seek review of an order revoking probation and
causing a state prison sentence to take effect. Neither
circumstance is present here. Nor is there an analogous
circumstance that would support McKenzie’s application.
       A judgment is final at the “point at which the courts can no
longer provide a remedy on direct review.” (In re Pine (1977) 66
Cal.App.3d 593, 595.) SB 439 terminated, by operation of law,




                                  7
juvenile court jurisdiction over all proceedings involving juveniles
who were under 12 when they committed certain offenses. There
is no indication SB 439 contemplated further review of any
juvenile court judgments or orders since it divested the court of
jurisdiction to enter, enforce or modify them. Indeed, it is
difficult to imagine a more final scenario than one in which the
juvenile court can take no further action.
                            DISPOSITION
       The order denying T.L.’s motion to dismiss the section 602
petition for lack of jurisdiction is affirmed insofar as the motion
sought dismissal of all proceedings, including the adjudication of
charges and wardship determination, occurring before January 1,
2019. The juvenile court is directed to prepare an order reflecting
that jurisdiction terminated in this case, by operation of law, on
January 1, 2019, and to transmit a certified copy of the order to
the parties and the probation department.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

I concur:



      GILBERT, P. J.




                                 8
TANGEMAN, J., Concurring in the judgment:
       T.L. advanced three contentions on appeal: (1) the
ameliorative benefits of the amendment to Welfare and
Institutions Code1 section 602 set forth in Senate Bill No.
439 (Stats. 2018, ch. 1006, § 2) (S.B. 439) apply to his case
because he was still on probation when the amendment took
effect (see People v. McKenzie (2020) 9 Cal.5th 40, 44-51
(McKenzie)); (2) the juvenile court’s jurisdiction over him
expired on January 1, 2019, the effective date of the
amendment; and (3) the amendment was incorporated into
his plea agreement, thereby nullifying his plea due to lack of
jurisdiction. The Attorney General concedes the second
contention, but disputes the first and third. The majority
rejects the first contention because it accepts the second—
i.e., because the juvenile court lost jurisdiction over T.L. on
January 1, 2019, he is ineligible for McKenzie relief,
including the retroactive application of S.B. 439. (Maj. opn.
ante, at pp. 6-8.) The majority rejects the third contention
with the statement that T.L. “has not met [his] burden” to
“establish that the Legislature intended S.B. 439 to apply
retroactively to his case” (maj. opn. ante, at p. 4), without
analysis or discussion of the cases on which T.L. relies.
       I agree that T.L.’s reliance on McKenzie is misplaced.
The parties and the court agree that S.B. 439 confers an
ameliorative benefit on a minor in T.L.’s position. Under
normal circumstances, such a benefit must be extended to

      1 Unlabeled    statutory references are to the Welfare and
Institutions Code.
one who remains subject to the imposition or execution of
further punishment. (In re Estrada (1965) 63 Cal.2d 740,
744-745; see People v. Esquivel (2021) 11 Cal.5th 671, 677-
680 [execution]; McKenzie, supra, 9 Cal.5th at pp. 44-51
[imposition].) Yet because the benefit conferred by S.B. 439
is complete—i.e., because a minor like T.L. is, effective
January 1, 2019, no longer subject to further punishment—
any additional ameliorative benefits S.B. 439 might provide
are denied because the benefitted party can no longer
enforce them. (Cf. People v. Chavez (2018) 4 Cal.5th 771,
777 [court generally cannot dismiss action once offender no
longer subject to further punishment].)
      But I do not believe this result is compelled in every
case. “‘Plea negotiations and agreements are an accepted
and “integral component of the criminal justice system[,] and
[are] essential to the expeditious and fair administration of
our courts.” [Citations.]’” (K.R. v. Superior Court (2017) 3
Cal.5th 295, 303.) They “‘benefit that system by promoting
speed, economy, and the finality of judgments.’ [Citations.]”
(Ibid.) The same is true in the juvenile context: “‘Plea
bargaining is a common feature in juvenile delinquency
proceedings, just as it is in criminal proceedings in adult
court.’” (Ibid.) “‘Similar principles apply in both settings.’
[Citations.]” (Ibid.)
      “[A] negotiated plea agreement is a form of contract[,]
and is interpreted according to general contract principles.”
(Doe v. Harris (2013) 57 Cal.4th 64, 69.) “[T]he Legislature,
for the public good and in furtherance of public policy, and



                              2
subject to the limitations imposed by the federal and state
[c]onstitutions, has the authority to modify or invalidate the
terms of an agreement.” (Id. at p. 70.) This means that a
plea agreement “will be “‘“deemed to incorporate and
contemplate not only the existing law but [also] the reserve
power of the state to amend the law or enact additional laws
. . . .”’ [Citation.]” (Id. at p. 66.) The parties’ acceptance of
the agreement “thus does not have the effect of insulating
them from changes in the law that the Legislature has
intended to apply to them.” (Ibid.)
         Unlike the majority, I am not convinced that the
Legislature did not intend for S.B. 439 to apply retroactively
to minors like T.L. During the debates on S.B. 439, the
Legislature recognized that assault—the offense T.L.
committed—was one of the most common offenses to bring
minors under the juvenile court’s jurisdiction. (Sen. Com. on
Public Safety, Analysis of S.B. 439 (2017-2018 Reg. Sess.),
Apr. 4, 2017, p. 3.) The Legislature also recognized that the
juvenile justice system can do more harm than good. (Id. at
pp. 4-5; see also Assem. Com. on Approp. Analysis of S.B.
439 (2017-2018 Reg. Sess.), June 27, 2018, p. 1.) Excluding
minors under age 12 from contact with that system is thus
“an important policy goal for the state of California.” (Sen.
Com. on Public Safety, Analysis of S.B. 439, supra, p. 2.)
The expressed goal of “protect[ing] young children from the
negative impacts of formal justice system involvement”
(Assem. Floor Analysis of S.B. 439 (2017-2018 Reg. Sess.),
Aug. 20, 2018, p. 2) would seem to evidence an intent to



                                3
apply S.B. 439 retroactively to minors like T.L., despite the
lack of a specific retroactivity clause.
      We need not decide that question here, however,
because T.L. cites nothing in the record showing that his
2017 admission was the product of a negotiated plea. A
minor’s admission to an allegation in a section 602 petition is
analogous to a guilty plea in an adult criminal proceeding.
(Ricki J. v. Superior Court (2005) 128 Cal.App.4th 783, 791.)
But a guilty plea can be open, i.e., without any promise made
to the pleading party (People v. Cuevas (2008) 44 Cal.4th
374, 381, fn. 4), or can result from negotiations with
prosecutors (People v. Segura (2008) 44 Cal.4th 921, 930-
931). Here, T.L. has not shown that his admission was akin
to the latter. He thus has not shown the existence of any
agreement that would incorporate changes in the law that
may retroactively apply to him. I concur in the court’s
judgment on this basis.
      T.L. has, of course, received some benefit from the
outcome of this case: the termination of the juvenile court’s
jurisdiction over him and the voiding of the orders entered
after January 1, 2019. While undoubtedly welcome, those
benefits are limited in effect and fail to provide the most
consequential benefit of the new law: the right to be free
from the stigma resulting from the true finding on the
underlying section 602 petition. (In re J.L. (2008) 168
Cal.App.4th 43, 59 [referring to the “stigma of a finding that
[a minor] violated a criminal law”]; see also In re Winship
(1970) 397 U.S. 358, 367 [same].) In contrast to the



                              4
majority, I would be willing to revisit whether that benefit
could be conferred on a minor in an appropriate case.
Unfortunately for T.L., this is not that case.
     NOT TO BE PUBLISHED.




                                  TANGEMAN, J.




                              5
                 William A. Crowfoot, Judge
             Superior Court County of Los Angeles
               ______________________________

      Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Blythe J. Leszkay and Yun K. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.